Title: To Thomas Jefferson from Commissary Benjamin Harrison, 20 February 1781
From: Harrison, Benjamin
To: Jefferson, Thomas



Sir
South Branch of Potomack Feby. 20th 1781

I beg leave to inform your Excellency that I am a person imployed by Majr. Wm. Harrison who hath receiv’d your Instructions of the 20th Decr. for the purchase of Beef Flour and Building Boats &ca.
The Scarcity of Beef on the Western side of the Allegania Mountain has Obliged me into this and the Neighbouring Counties to procure that article and find by the Strictest examination that not one sixth part of the Quantity required can possibly be had, Either by contracts with any Gentleman or purchase made by myself.
Those reasons Induces me to address your Excellency most earnestly requesting you to consider the expences attending the keeping of that inconsiderable Quantity untill the Vigitation will admitt of their being put to pasture and untill which time any more cannot be had. You may
 inform yourself of many other reasons why your instructions cannot be comply’d with by refering to a Letter from Mr. Harrison of the 6th Inst. Likewise I refer you to Col. Josh. Nevill for the Validity of what I now Lay before you. I purpose Desisting from the purchase of Beef untill your future pleasure respecting that Business may be known.
Only a Sufficient quantity to support the Workmen that will be necessarily imployed in Building the Boats required.
Your Excellency may rely on the utmost exertions to expedite the Business Agreable to any Directions which may be Given. I have the Honor to be with Due respect your most Obt Hble Sevt

Benj. Harrison

